          Case 3:21-cv-00103-MMD-CLB Document 14 Filed 03/16/21 Page 1 of 3



 1 JEAN E. WILLIAMS
   Acting Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3
   ARWYN CARROLL (MA Bar 675926)
 4 Natural Resources Section
   P.O. Box 7611
 5 Washington, D.C. 20044-7611
   Phone: (202) 305-0465
 6 Fax: (202) 305-0506
   arwyn.carroll@usdoj.gov
 7
   Attorney for Federal Defendants
 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10

11   WESTERN WATERSHEDS PROJECT,
     et al.,                                       Case No. 3:21-cv-103-MMD-CLB
12
                   Plaintiffs,
13                                                 NOTICE OF APPEARANCE
           v.
14

15   UNITED STATES DEPARTMENT OF
     THE INTERIOR, et al.,
16
                   Defendants.
17

18
           Please enter my appearance as counsel of record for Federal Defendants United States
19
     Department of the Interior, United States Bureau of Land Management, and Ester M.
20
     McCullough. Service of any papers and correspondence should be addressed as follows:
21

22
           U.S. Mail (including USPS Priority Mail Services):
23
                  Arwyn Carroll
24                U.S. Department of Justice
                  Environment & Natural Resources Division
25
                  Natural Resources Section
26                P.O. Box 7611
                  Washington, D.C. 20044-7611
27

28
     Case 3:21-cv-00103-MMD-CLB Document 14 Filed 03/16/21 Page 2 of 3



 1         Telephone: (202) 305-0465
           Fax: (202) 305-0506
 2         Email: arwyn.carroll@usdoj.gov
 3
     Express Mail Services or Hand Delivery:
 4
           4 Constitution Square
 5         150 M Street N.E.
           Suite 3.1605
 6         Washington, DC 20002
 7

 8   Respectfully submitted this 16th day of March, 2021.
 9
                                           JEAN E. WILLIAMS
10                                         Acting Assistant Attorney General
                                           United States Department of Justice
11                                         Environment and Natural Resources Div.
12                                          /s/ Arwyn Carroll
13                                         ARWYN CARROLL
                                           Trial Attorney, Natural Resources Section
14                                         Massachusetts Bar No. 675926
                                           P.O. Box 7611
15                                         Washington, D.C. 20044-7611
                                           Phone: 202-305-0465
16
                                           Fax: 202-305-0506
17                                         arwyn.carroll@usdoj.gov

18                                         Attorney for Federal Defendants

19
20

21

22

23

24

25

26

27

28

                                          2
          Case 3:21-cv-00103-MMD-CLB Document 14 Filed 03/16/21 Page 3 of 3



 1                                     Certificate of Service
 2         I hereby certify that on March 16, 2021 I electronically filed and served the foregoing

 3 with the Clerk of the Court for the United States District Court for the District of Nevada

 4 using the CM/ECF system.

 5                                                  /s/ Arwyn Carroll
 6                                                 Arwyn Carroll

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
